 1
 2
 3
 4
 5
 6
 7
                      UNITED STATES DISTRICT COURT
 8
                     CENTRAL DISTRICT OF CALIFORNIA
 9
   LUIS RANERO; and JASMIN                    Case No. 5:16-cv-02655 CBM (DTBx)
10 RANERO, in each case individually,
11                                            [Hon. Consuelo B. Marshall]
                   Plaintiffs,
12                                            ORDER DISMISSING ENTIRE
13           vs.                              ACTION WITH PREJUDICE [JS-6]
14 COUNTY OF SAN BERNARDINO;
15 and DOES 1-10, inclusive,
16                   Defendants
17
18
19
20
21
22
23
24
25
26
27
28
                                           -1-             Case No. 5:16-cv-02655-CBM (DTBx)
                      ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
 1 IT IS HEREBY ORDERED that the above-entitled action be dismissed in its
 2 entirety with prejudice, pursuant to Federal Rules of Civil Procedure, Rule 41(a)(1).
 3 This Court shall retain jurisdiction over matters relating to the Bankruptcy Estate of
 4 Plaintiff Luis Ranero to the extent that such matters pertain to the settlement funds
 5 in this case.
 6
 7        IT IS SO ORDERED.
 8
 9 Dated: June 14, 2019
                                           ___________________________________
10
                                           Hon. Consuelo B. Marshall
11                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                             -2-             Case No. 5:16-cv-02655-CBM (DTBx)
                        ORDER DISMISSING ENTIRE ACTION WITH PREJUDICE
